United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Blue Springs, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1792
Issued: May 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On July 6, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated January 30, 2009 which denied modification of a
November 8, 2007 decision that found that she did not establish that she sustained a concussion
causally related to her accepted work injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over these issues.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
concussion causally related to her accepted January 10, 2007 work injury.
FACTUAL HISTORY
On January 10, 2007 appellant, then a 41-year-old rural letter carrier, filed a traumatic
injury claim alleging that on that date she was rear-ended while in her work vehicle and
sustained injuries to her head, neck and left ear. In a January 10, 2007 statement, she indicated
that she was slowing down to turn right when she was hit from behind by a dark colored vehicle.
Appellant confirmed that she was wearing her seatbelt and alleged that the “impact stunned me.”
She did not stop work.

In a January 10, 2007 duty status report, Dr. James L. Hart, Board-certified in emergency
medicine, noted that appellant was in a motor vehicle collision and had a left ear contusion. In a
January 12, 2007 duty status report, Dr. James Webb, a Board-certified family practitioner and
osteopath, noted that appellant was rear-ended and suffered a “left contusion to the ear, head and
her back hurt.” He ordered physical therapy and released her to return to seated work. In a
January 16, 2007 report, Dr. Webb diagnosed thoracolumbar strain. In his January 29, 2007
report, the physician diagnosed a lumbar strain.
In a January 17, 2007 physical therapy note, the physical therapist noted that appellant
had complaints of “constant dizziness with intermittent headache, indicating the top of the skull
described as pressure sensation.”
In a March 2, 2007 report, Dr. Regina Aholt, a Board-certified family practitioner, noted
that appellant was concerned about memory loss after the motor vehicle accident. She examined
appellant and advised that she scored a 30 out of 30 on the “mini” mental status examination.
Dr. Aholt indicated that appellant had memory loss after the motor vehicle accident and
recommended a follow-up with a neurologist.
A March 8, 2007 computerized tomography (CT) scan read by Dr. Kevin L. Litwin, a
Board-certified diagnostic radiologist, revealed a normal CT brain.
Appellant returned to regular duty on March 26, 2007.
The Office accepted her claim for back sprain in lumbar and thoracic regions, and
contusion of face, scalp and neck except for eyes. It also accepted the claim for contusion of the
left ear and a left shoulder strain.
On March 22, 2007 appellant requested that the Office expand her claim to include
certain conditions including headaches, memory and concentration problems. She alleged that
she reported the headaches as soon as she was seen in the emergency room and continued to
have headaches with memory and concentration problems. Appellant also indicated that a
computerized axial tomography scan had been performed.
By letter dated March 26, 2007, the Office advised appellant of the additional evidence
needed to expand her claim. It received reports dated March 23 and April 20, 2007 from
Dr. Jonathan Blake, a Board-certified orthopedic surgeon and osteopath, who diagnosed thoracic
sprain and lumbosacral strain and contusion to the ear.
On May 3, 2007 appellant requested that her claim be expanded to include a concussion.
She noted that a concussion was documented during her original emergency room visit.
In a June 5, 2007 decision, the Office denied appellant’s claim for a concussion.
On June 21, 2007 appellant requested a review of the written record. She stated that the
speed limit was 55 miles per hour on the highway on which she was rear-ended as she was
turning onto a side street. Appellant noted that her vehicle was knocked into a concrete post.
She provided photographs and a copy of a December 7, 2006 report from Dr. Aholt, which she

2

alleged supported that she had no prior concussion symptoms. In the December 7, 2006 report,
Dr. Aholt noted seeing appellant for a well-woman examination.
On September 5, 2007 the Office received a March 30, 2007 report from Dr. Terrence
Riley, Board-certified in preventative medicine, psychiatry and neurology, who noted the motor
vehicle accident in which appellant was making a right turn and was struck from the rear.
Dr. Riley noted that she was wearing a lap belt when she was struck. He noted that appellant’s
left ear struck something in the cabin and she was “uncertain whether she was rendered
unconscious because she remembers many of the events immediately after the collision.”
Appellant had instant “maximum pain on the vertex of her scalp, but shortly thereafter she began
the headaches bitemporally, parietally, and at the top of her head” that continued ever since. She
also reported being unable to concentrate and having memory lapses for two and a half months
since the accident. Dr. Riley noted as examples of appellant’s concentration and memory loss an
incident in which she was speaking with her mother and could not recall a portion of the
conversation midway through and a situation where she did not realize a person that her mother
was discussing had been a teacher to her children just the year before. He stated that appellant
was confused with some of the technical aspects of her work citing that she could not remember
some of the forms that she was required to use. Dr. Riley also noted that she forgot all about a
planned lunch with her husband. He advised that neurologic examination was normal. The
cranial nerves, motor system, reflexes, station and gait, sensation and coordination were normal.
Dr. Riley diagnosed postconcussion syndrome and headache. He explained that, although his
mental status examination did not disclose gross abnormalities, “certainly the loss of energy and
cognitive complaints that she describes are familiar with closed head injuries.” Dr. Riley
prescribed medication and referred appellant for detailed neuropsychological testing noting that
it “would be better able than I am to discern more subtle cognitive deficits from a closed head
injury of this nature.” He also explained that he reviewed the CT scan of the head and agreed
that “it is normal, but of course that does not tell us much detail about a closed head injury such
as hers.”
In a November 8, 2007 decision, an Office hearing representative affirmed the June 5,
2007 decision. He found that the evidence did not establish that appellant sustained a concussion
or postconcussion syndrome as a result of the January 10, 2007 motor vehicle accident.
In a January 7, 2008 report, Dr. Ann Y. Lee, a Board-certified physiatrist, noted the
January 10, 2007 motor vehicle accident and diagnosed low back pain likely due to a strain with
no neurological deficit and neck pain likely due to cervical strain/whiplash with no neurological
deficit. Dr. Lee released appellant to regular duty on February 5, 2008.
The Office requested that an Office medical adviser address whether it was medically
reasonable for appellant to experience postconcussion symptoms two and a half months after her
injury and whether the Office accept a work-related postconcussion syndrome. On January 18,
2008 the Office medical adviser indicated that he needed all of the records in order to review
appellant’s claim, including her ambulance records. In a letter dated February 20, 2008, the
Office advised appellant that additional evidence was needed.
In a June 30, 2008 statement, appellant indicated that she had a nonwork-related motor
vehicle accident on January 15, 2008 and provided a police report and copies of records from an

3

emergency room visit. She indicated that Dr. Lee reevaluated her before allowing her to
continue her ongoing physical therapy. Appellant also submitted treatment notes from Dr. Lee
following the January 15, 2008 accident which indicated that appellant was treated for back and
neck pain. She provided another copy of the March 8, 2007 CT scan and also a July 19, 2007
cervical spine x-ray from Dr. David Mena, a Board-certified diagnostic radiologist, who noted
straightening of the normal cervical lordosis that was likely due to muscle spasm or cervical
collar. Dr. Mena noted no obvious injuries. The Office also received January 15, 2008 cervical
spine x-ray report from Dr. John E. Scott, a Board-certified diagnostic radiologist, who advised
that there was no evidence of spasm, fracture or curvature change.
In a letter dated July 14, 2008, appellant’s representative requested that the Office expand
the claim to include appellant’s left shoulder condition.
In a September 20, 2008 report, the Office medical adviser noted that, in the January 10,
2007 motor vehicle accident, appellant did not lose consciousness. He noted that he had
reviewed copies of the emergency room treatment notes dated January 10, 2007. They revealed
that appellant had left ear pain and headaches. Additionally, appellant received a 15 on the
Glascow Coma Scale, had chief complaints of pain in the head and advised that skull
examination revealed no tenderness. The Office medical adviser also indicated that she had no
swelling or ecchymosis. Additionally, he noted that initial reports revealed that appellant
thought “she thinks the radio struck her in the head.” The Office medical adviser noted that
“even if the radio struck her in the head, she had no examination findings of a head injury on
January 10, 2007.” Furthermore, he advised that her CT scan was normal. The Office medical
adviser opined that the postconcussion syndrome was not due to the January 10, 2007 accident.
On October 21, 2008 appellant’s representative requested reconsideration and submitted
a September 10, 2008 report, from Dr. W. John Ellis, Board-certified in family medicine, who
opined that appellant sustained a concussion during a motor vehicle accident on January 10,
2007 and had difficulty remembering all of the accident. Dr. Ellis noted that appellant recalled
the accident but did not recall hitting a post. After the accident appellant reported feeling
“dazed, foggy, and had difficulty concentrating. She had pain in her head and right lower
buttock.” Appellant also began noticing pain in her neck and between her shoulders. Dr. Ellis
noted that her concussion was treated by observation and despite a negative CT scan she had
neuropsychological testing, which was consistent with a concussion. He also noted that
appellant was in another motor vehicle accident on January 15, 2008 in which she was also rear
ended and dazed, but not unconscious. Dr. Ellis indicated that she was already undergoing
physical therapy for her neck and at the time, she had more pain in her neck. He indicated that
appellant did not think it changed her memory, thinking, dizziness or headaches. Dr. Ellis
related that appellant continued to have significant problems from her concussion and brain
injury. He indicated that she had headaches that could be tight in the back of the head, top of the
head, and sides of the head and had been continuous since the accident. Dr. Ellis also noted that
she continued to be dizzy and indicated that she had tenderness of the temporal muscles and
temporal arteries, the site of her throbbing headache. He diagnosed a contusion to the left ear; a
concussion causing complex integrated cerebral function disturbance due to brain damage and
postconcussion headache syndrome; muscle tendon strain of the neck and thoracic spine; strain
of the left supraspinatus muscle with left brachial plexus impingement; left brachial plexus
impingement aggravating preexisting medial epicondylitis of the left elbow, radial tunnel

4

syndrome at the left forearm, carpal tunnel syndrome of the left hand;1 muscle tendon unit strain
of the back, iliolumbar ligaments, sacroiliac ligaments, right hip and buttocks with bilateral
lumbosacral plexus impingement and contusion and strain of the right lower rectus abdominal
muscle. Dr. Ellis opined that the conditions were work related. He explained that the vehicle
impact was of such degree that it would be reasonable for her to have a concussion. Dr. Ellis
also explained that appellant had a history of concussions in the past which “would make her
much more prone to having more significant problems with her brain with this motor vehicle
accident. The motor vehicle accident was such that it bent and destroyed metal and plastic.”
Dr. Ellis opined that “muscles, tendons and ligaments are not as strong as metal and plastic.” He
noted that appellant sustained muscle and ligament tears in her neck, especially on the left side,
and the left supraspinatus muscle.
The Office received additional evidence comprised of copies of previously received
reports, diagnostic reports and emergency room reports.
In a January 29, 2009 statement, the employing establishment reported there was no
obvious damage to the front of the vehicle indicating that it impacted a post.
By decision dated January 30, 2009, the Office denied modification of its previous
decision.
LEGAL PRECEDENT
When an employee claims that he or she sustained an injury in the performance of duty,
the employee must submit sufficient evidence to establish that he or she experienced a specific
event, incident or exposure occurring at the time, place and in the manner alleged. The
employee must also establish that such event, incident or exposure caused an injury. Once an
employee establishes an injury in the performance of duty, he or she has the burden of proof to
establish that any subsequent medical condition or disability for work, which the employee
claims compensation, is causally related to the accepted injury.2 To meet his or her burden of
proof, an employee must submit a physician’s rationalized medical opinion on the issue of
whether the alleged injury was caused by the employment incident.3 Medical conclusions
unsupported by rationale are of diminished probative value and are insufficient to establish
causal relation.4
The Federal Employees’ Compensation Act5 provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
1

The record reflects that appellant has a separate claim, File No. xxxxxxx650 that is accepted for left carpal
tunnel syndrome.
2

See Leon Thomas, 52 ECAB 202 (2001).

3

See Gary J. Watling, 52 ECAB 278 (2001).

4

Albert C. Brown, 52 ECAB 152 (2000).

5

5 U.S.C. §§ 8101-8193, 8123(a).

5

Office shall appoint a third physician who shall make an examination.6 In cases where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.7
ANALYSIS
This Board finds that this case is not in posture for decision.
The Office accepted appellant’s claim for lumbar and thoracic back sprain, and contusion
of face, scalp, neck and left ear. It also accepted the claim for a left shoulder strain. Appellant
subsequently requested that her claim be accepted for a concussion.
The Board finds that there is an outstanding conflict in the medical evidence between the
Office medical adviser and her treating physicians, Dr Ellis and Dr. Riley, regarding whether
appellant has a concussion condition causally related to the January 10, 2007 work injury.
Therefore, the case must be remanded to the Office for further development.
On September 20, 2008 the Office medical adviser noted that appellant’s postconcussion
condition was not work related. In support of his opinion, he explained that she did not lose
consciousness and that the emergency room records revealed that appellant had left ear pain and
headaches. The Office medical adviser also noted the skull examination revealed zero
tenderness. He also noted that her CT scan was normal indicating that any postconcussion
syndrome was not due to the January 10, 2007 accident.
In contrast, Dr. Ellis noted that appellant sustained a concussion during a motor vehicle
accident on January 10, 2007 and had difficulty remembering all of the accident. He noted that
after the accident appellant reported feeling “dazed, foggy, and had difficulty concentrating.
Appellant had pain in her head and right lower buttock.” Dr. Ellis also advised that he was
aware of the second motor vehicle accident on January 15, 2008 and explained that she was rearended and dazed, but not unconscious. He opined that her concussion was work related and
explained that the vehicle impact was of such degree that it would be reasonable for her to have a
concussion.
The Board also notes that Dr. Riley also supported work-related postconcussion
syndrome. He explained that, despite a normal examination, which would not disclose gross
abnormalities, appellant displayed complaints which would be found in closed-head injuries. It
should also be noted that Dr. Riley evaluated appellant before the January 15, 2008 nonworkrelated motor vehicle accident.
Consequently, the case must be referred to an impartial medical specialist to resolve the
conflict in the medical opinion evidence between the Office medical adviser and Drs. Ellis and
Riley regarding whether appellant sustained an employment-related concussion. On remand the
6

5 U.S.C. § 8123(a); Shirley Steib, 46 ECAB 309, 317 (1994).

7

Gary R. Sieber, 46 ECAB 215, 225 (1994).

6

Office should refer appellant, along with the case file and the statement of accepted facts, to an
appropriate specialist for an impartial medical evaluation and report including a rationalized
opinion on this matter. After such further development as the Office deems necessary, the Office
shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision regarding whether appellant
met her burden of proof to establish that she sustained an employment-related concussion
causally related to her accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: May 25, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

